department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil legend a b c d e g h i j k xx m x dear ------------------- we have considered your ruling_request dated date submitted by your legal representatives requesting rulings regarding the proposed sale of certain property by f to c and d facts the a was established by b under a_trust agreement dated date b amended and last restated the a by the second restatement dated date the second restatement b subsequently amended the second restatement of the a by a first amendment to the second restatement dated date the first amendment you represent that the second restatement as amended by the first amendment constitutes the governing document of the a as a result of the first amendment b resigned as trustee of the a and c became the successor trustee b died on date as a result of b’s death a became irrevocable and hence became an administration trust you state that c as trustee of the a and as required by applicable treasury regulations obtained a taxpayer_identification_number for the administration trust the purpose and function of the administration trust is to do all things necessary to prepare the administration trust for distribution to its beneficiaries such activities include marshalling all assets paying all creditors filing all tax returns liquidating assets as necessary or appropriate and making distribution of remaining assets to the beneficiaries of the administration trust you state that after obtaining a taxpayer_identification_number for the administration trust c then commenced performing her duties as trustee and prepare the administration trust for eventual distribution and termination in this regard you state that c filed an estate_tax_return form_706 which showed no tax due you state that c received an estate_tax closing document dated date the a provided for certain pecuniary bequests from the administration trust to certain noncharitable beneficiaries c has distributed all such bequests the a provides that the entire residue of the administration trust is to be distributed to the e a charitable_trust the charitable_trust c as trustee of the charitable_trust filed form_1023 application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code you state that you received a favorable determination_letter dated date recognizing the charitable_trust as exempt under sec_501 of the internal_revenue_code and classifying the charitable_trust as a private_foundation under sec_509 of the code the charitable_trust also received a letter from the i franchise tax board acknowledging that the charitable_trust is exempt from i franchise and income_tax under i revenue and taxation code section 23701d in addition the charitable_trust has registered with the registry of charitable trusts of the office of the attorney_general of the state of i the purpose of the charitable_trust is to make grants to public_charities described in sec_170 sec_170 sec_2055 and sec_2522 of the code you state that the trustee has made a preliminary and partial_distribution of residue of the administration trust to the charitable_trust the administration trust is not in a condition to be fully distributed because of two pieces of ongoing litigation which are not related to this ruling_request the trustee believes that the litigation will not be resolved in the near future and the administration trust will necessarily continue until all such litigation has been resolved the administration trustee holds a interest in the profits and capital of g a h limited_liability_company g has elected to be treated as a partnership for tax purposes c and her husband d individually own the remaining interests in the profits and capital of g the interest of the administration trust in g is hereafter referred to as the subject interest g owns various interests in four other partnerships including limited_liability companies taxed as partnerships each a subsidiary entity and collectively the subsidiary entities each subsidiary entity owns real_property in i three of the subsidiary entities own multi-tenant apartment projects and one subsidiary entity owns an industrial project rented to four tenants each project is subject_to a mortgage paragraph b of article v of the second restatement provides that the trustee has the power to sell for cash or on credit exchange purchase and retain assets the trustee has the power to sell the subject interest without prior consent or approval from any beneficiary or any other person subject however to the limitations of the transfer of the subject interest set forth in the operating_agreement for g the operating_agreement the trustee proposes to sell the subject interest to herself c individually and her husband d individually the subject interest is not a registered security and cannot be advertised for sale the trustee will be required to liquidate the subject interest in due course in any event the trustee would be required to expend time effort and expense in locating a qualified investor willing to invest a substantial sum to purchase an illiquid interest in an entity in which the investor would have no control c and d are the only other members of g and therefore the most likely logical and available prospective purchasers the limitations on transfer of an interest in g make it unlikely that the trustee could find a buyer to whom to sell the subject interest such a buyer could not be assured that he or she would become a substitute member and therefore be entitled to all the privileges of a member the limitations on transfer are set forth in articles vi of the operating_agreement sec_3_1 of article iii of the operating_agreement provides in part that additional members may be admitted with the approval of all members emphasis added article vi of the operating_agreement governs the transfer of interests and reads in part as follows transfer and assignment of interests no member shall be entitled to transfer assign convey sell encumber or in any way alienate all or any part of his or her membership interest collectively transfer except with the prior approval of all members which approval may be given or withheld in the sole discretion of the members emphasis added substitution of members a transferee of a membership interest shall have the right to become a substitute member only if i consent of the members is given in accordance with section ii such person executes an instrument satisfactory to the members accepting and adopting the terms and provisions of this agreement and iii such person pays any reasonable expenses in connection with his or her admission as a member the admission of a substitute member shall not release the member who assigned the membership interest from any liability that such member may have to the company transfers in violation of this agreement and transfers of partial membership upon a transfer in violation of this article vi the transferee shall have no right to vote or participate in the management of the company or to exercise any rights of a member such transferee shall only be entitled to receive the share of the company’s net profits net losses and distributions from the company’s assets to which the transferor would otherwise be entitled additional text omitted article vi goes on to provide that if a member transfers his or her interest in such a manner that the transferee does not receive the rights of the member to vote and participate in the management of the company the company has a right to purchase for dollar_figure f the rights of membership which remain with the selling member and which were associated with the transferred interest immediately before the transfer if the trustee were to sell the subject interest in a manner such that the buyer did not become a substitute member the buyer would be buying only the rights as an assignee g could then buy for dollar_figure all of the rights to vote and participate in the business of g which the administration trust owned as part of its ownership of the subject interest and which remained with the administration trust despite the purported sale c the trustee individually is a member of g the trustee may be obligated by some fiduciary duty to consent to the sale by the administration trust and to the admission of the buyer of the subject interest as a substitute member of g even so d is not subject_to any such fiduciary duty and may in his sole discretion decline to admit the buyer as a substitute member and thereby limit the buyer’s rights to those of an assignee article vii of the operating_agreement provides that upon the death a member the entity is dissolved unless the remaining members consent to the continuation of the entity if the remaining members do consent to such continuation the entity or the remaining members have a right to purchase the interest of the decease member section of the operating_agreement provides that the purchase_price for the former member’s interest shall be the fair_market_value of the former member’s interest as determined by an independent_appraiser jointly selected by the former member and by remaining members holding a majority of the remaining membership interests c and d individually being all the remaining members of g have not yet exercised this right to purchase and may still be entitled to exercise such right however the exercise of the right would be subject_to a determination of the fair_market_value of the subject interest which would be determined through an appraisal process which is the same process which the trustee used and which would presumably determine the very price at which the trustee proposes to sell the subject interest to herself individually and to d you represent that as purchasers c and d will pay the purchase_price in cash the trustee has caused the value of the subject interest to be determined by professional appraisers and valuation experts the report of j was lodged with the court under notice of lodging dated date the report of j shows that the value of the subject interest as of date was xx you state that the report of j was based in part on appraisals of the four parcels of real_property held in the four subsidiary entities the real_property appraisals were prepared by k licensed real_estate appraisers who are unrelated to the trustee and who were recommended to the trustee by her attorneys the appraisals show valuation dates of date date and date those dates being the dates the appraisers physically inspected the subject property the trustee received the last completed appraisal report on date the report of j shows that j first determined the fair_market_value of all of the assets of each subsidiary entity other than the real_property already appraised by k j then determined the net fair_market_value of the assets of each of the subsidiary entities which constituted the fair_market_value of each such entity j then determined the fair_market_value of the interests of g in the subsidiary entities and brought the resulting values up to g j then used those values to determine the net fair_market_value of g and then determined the fair_market_value of the subject interest you state that in the application of this process j applied proper discounts or premiums as appropriate to determine the fair_market_value of the interests of g in the subsidiary entities and the fair_market_value of the subject interests you state that the trustee believes the value so determined for the subject interest is the fair_market_value of the subject interest within the meaning of sec_20_2031-1 which is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts the trustee proposes that the sale price shall be the fair_market_value determined as described in the report of j plus xx accordingly the sale price will be an amount in excess of the fair_market_value of the subject interest the cash which the administration trust will receive as a result of the sale to c and d will be much more liquid than the subject interest which the administration trust will give up in the transaction you represent that proceedings concerning the administration of the administration trust fall under the jurisdiction of the m probate_court the probate_court contemporaneously with the filing of this ruling_request the trustee filed a petition the petition with the probate_court requesting approval of the sale of the subject interest to c and d notice of the hearing of the petition and a copy of the petition has been served on the attorney_general for the state of i recently you have provided a copy of a letter dated date from the office of the attorney_general for the state of i expressing no objection to the proposed sale and consenting to the petition filed in addition you have recently provided a copy of an order dated date from the probate_court approving the sale of the subject interest to c and d expressly conditioned on the issuance of a favorable ruling from the internal_revenue_service you state that because of the litigation mentioned above the administration of the administration trust is not complete and has not been unduly prolonged you further state that the administration trust has not been terminated within the meaning of sec_1_641_b_-3 of the regulations and pursuant to sec_53_4947-1 and sec_53_4947-1 of the regulations the administration trust is not yet subject_to sec_4947 of the code based on the foregoing and other information submitted you have requested the following rulings the proposed sale of the subject interest for cash at the price of fair_market_value plus x to c and d will not constitute an act of self-dealing as to the administration trust and c as trustee under sec_4941 of the code and neither the administration trust nor c as trustee will be subject_to taxes under sec_4941of the code with respect to the proposed sale of the subject interest in the manner and on the terms described above law sec_4941 of the code imposes a tax on acts of self-dealing between a disqualified_person as defined in sec_4941 and a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person and e transfers to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager d a member_of_the_family of any individual described in subparagraph a or b or g a_trust or estate in which persons described in subparagraph a b or d holds more than of the beneficial_interest sec_4946 of the code provides that a foundation_manager is an officer director or trustee of a foundation sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_507 of the code provides that the term substantial_contributor includes the creator of the trust sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property held by a revocable_trust which has become irrevocable on the grantor’s death if the following conditions are met a the executors of an estate or trustee of a revocable_trust possesses a power of sale with respect to the property or has the power to reallocate the property to another beneficiary b such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_trust or private_foundation c the transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1 b -3 a of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 d the estate or revocable_trust receives an amount that equals or exceeds the fair_market_value of the private foundation’s interest or expectancy in the property at the time of the transaction and e the estate or revocable_trust receives an asset that is at least as liquid as the property it sells or receives an asset related to the active_conduct of the private foundation’s tax-exempt purposes examples and of sec_53_4941_d_-1 of the regulations provides examples employing the estate administration exception in 718_f2d_290 8th cir cert den 104_sct_2180 the court_of_appeals affirmed a lower court decision holding that the purchase of stock from an estate by a son of the decedent constituted an indirect act of self-dealing between a disqualified_person and a private_foundation that was established by a decedent’s bequest analysis c as the trustee of the administration trust and as the trustee of the charitable_trust is a disqualified_person with respect to the charitable_trust because she is a foundation_manager within the meaning of sec_4946 of the code d is a disqualified_person with respect to the charitable_trust within the meaning of sec_4946 because he is the husband of c the prohibition against indirect self-dealing applies here to the proposed sale of the subject interest by the administration trust to c individually and to d individually see rockefeller v u s supra however the proposed sale of the subject interest does not constitute a prohibited act of self-dealing under sec_4941 of the code because it meets all of the requirements of sec_53_4941_d_-1 of the regulations as follows c as the trustee of the administration trust possesses the power of sale over the subject interest pursuant to paragraph b of article v of the second restatement of the a the proposed sale of the subject interest will not take place without the approval of the probate_court which has jurisdiction over the administration trust the proposed sale of the subject interest will occur before the administration trust is subject_to sec_4947 of the code the administration trust will receive an amount equal to or greater than the fair_market_value of thee subject interest and the administration trust will receive interests or expectancies at least as liquid as the one it gives up see also examples and of sec_53_4941_d_-1 of the regulations therefore neither the administration trust nor c as trustee of the administration trust will be subject_to excise_taxes under sec_4941 of the code with respect to the proposed sale of the subject interest conclusion accordingly we rule that the proposed sale of the subject interest for cash at the price of fair_market_value plus x to c and d will not constitute an act of self-dealing as to the administration trust and c as trustee under sec_4941 of the code and neither the administration trust nor c as trustee will be subject_to taxes under sec_4941 of the code with respect to the proposed sale of the subject interest in the manner and on the terms described above this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice manager exempt_organizations technical group sincerely
